DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 41 and 44 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by patent application no. 2019/0367270 to Rimsa.
Regarding claim 41, Rimsa discloses a refuse vehicle defining forward and rearward directions of travel, the refuse vehicle comprising: a cab (16); a hopper (14) positioned rearward of the cab; a chassis (not numbered, but shown in fig. 1) attached to the cab and the hopper; a front loading arm (26) coupled to at least one of the chassis or the hopper; an intermediate refuse container (22) coupled to the front loading arm; a linear actuator (30) comprising a proximal end and a distal end, the proximal end coupled to a housing (please see fig. 1 below) on an inner surface of the front loading arm orthogonal to the forward direction, the distal end coupled to the intermediate refuse container; and a conduit (not numbered, but shown in fig. 20; Note: the vertical opening shown between the two plates that make up element [26] is the conduit) routed along the front loading arm and extending through an aperture (not numbered, but shown in fig. 20; Note: the circular opening shown at the bottom of element [26] is the aperture) in the front loading arm, wherein the aperture is aligned with the housing. 



    PNG
    media_image1.png
    726
    869
    media_image1.png
    Greyscale

	Regarding claim 44, Rimsa discloses the refuse vehicle of claim 41, further comprising a forkless pivoting attachment (102) between the front loading arm and the intermediate refuse container.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 30 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimsa in view of patent application no. 2018/0327183 to Peek et al.
Regarding claims 21 and 30, Rimsa discloses the claimed invention except for the conduit having a hydraulic or electrical line.
Peek et al. discloses that it is known to have a conduit (the entire of element [30] is the conduit) having a hydraulic (53) or electrical (51) line in a garbage truck. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Rimsa with the teachings of Peek et al. by adding the hydraulic or electrical line with a reasonable expectation of success for the purpose of providing an efficient means of delivering power to various elements of a refuse truck.  
Regarding claim 36, Rimsa discloses the refuse vehicle of claim 21, further comprising a forkless pivoting attachment (102) between the front loading arm and the intermediate refuse container.

Allowable Subject Matter
Claims 37-40 are allowed.
Claims 22-25, 27, 31-34, 42 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  The prior art does not show separately or in combination the detailed embodiment of a refuse vehicle defining forward and rearward directions of travel, the refuse vehicle comprising: a cab; a hopper positioned rearward of the cab; a chassis attached to the cab and the hopper; a front loading arm coupled to at least one of the chassis or the hopper; an intermediate refuse container coupled to the front loading arm; a linear actuator comprising a proximal end and a distal end, the proximal end coupled to a housing on an inner surface of the front loading arm orthogonal to the forward direction, the distal end coupled to the intermediate refuse container; a conduit routed along the front loading arm to at least one of the intermediate refuse container or the linear actuator, wherein the conduit extends through an aperture in the front loading arm, and wherein the aperture is aligned with and supported by the housing; a first conduit cover coupled to the front loading arm and shaped to follow a contour along a length of the front loading arm; and a second conduit cover coupled to the front loading arm and positioned proximate the aperture in the front loading arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive.  Applicant argues Rimsa fails to disclose linear actuators in the location claimed in claim 41.  The examiner disagrees and is of the opinion that Rimsa meets this limitation as clearly disclosed in figure 20.
Applicant’s arguments with respect to claim(s) 21, 30 and 36 have been considered but are moot because the new ground of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/SAUL RODRIGUEZ/                                                                                                     Supervisory Patent Examiner, Art Unit 3652                                                                                                   


Wbj.